PER CURIAM.
Fred Shores, Jr., appeals the district court’s order adopting the report and recommendation of the magistrate judge denying his petition to preserve evidence under Fed.R.Civ.P. 27. We have reviewed the record and the district court’s opinion accepting the recommendation of the magistrate judge and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See In re: Shores, No. CA-00-747-1 (M.D.N.C. Jan. 19, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.